Citation Nr: 1706616	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  12-34 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty in the United States Navy, from July 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In March 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) to further develop the Veteran's claim for service connection based on his contentions that he was exposed to herbicide during service in both Guam and Panama.  These matters have been properly returned to the Board for appellate consideration.  see Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the appeal for service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159 (c), (d) (2016).

During his active service, the Veteran served on two ships.  From September 30, 1965, until June 25, 1966, the Veteran served on the USS John S. McCain (DDG36/DL-3).  The Veteran was then transferred to the USS Galveston (CLG3) on June 25, 1966, where he remained until his separation from the service in September 12, 1967.

As part of the March 2015 remand, research was conducted and a formal finding was issued by the Joint Service Records Research Center (JSRRC) regarding the Veteran's service aboard the USS Galveston (CLG-3).

The record also contains a report by the Defense Personnel Records Information Retrieval System (DPRIS) issued after a review of the 1965 command history for the USS John S. McCain (DDG36/DL-3).  However, research was not conducted for the Veteran's remaining service on the USS John S. McCain (DDG36/DL-3) from January 1966 until June 1966.  Therefore, a remand is necessary to ensure the Board has a complete record of the Veteran's service locations.  Further, it appears the Veteran receives medical treatment through the VA and that the most recent VA treatment records in the electronic claims file are from April 2010.

Accordingly, the case is REMANDED for the following action:

1. Associate the Veteran's VA treatment records with the electronic claims file.

2. The AOJ should contact the Joint Services Records Research Center (JSRRC), National Archives and Records Administration (NARA), or other appropriate repository and request the January 1, 1966 to June 25, 1966 deck logs for the USS John S. McCain (DDG36/DL-3), including all movements and operations conducted during that time period.  If such records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159 (e) (2016).

3. After the completion of the above and undertaking any additional development deemed appropriate, readjudicate the issue in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and the representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. Seesel
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




